         Case: 5:19-cv-02545-SL Doc #: 1-5 Filed: 10/30/19 1 of 4. PageID #: 1434



                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                             )
      In Re:                                                 )   Chapter 11
                                                             )
      FIRSTENERGY SOLUTIONS CORP., et al.,1                  )   Case No. 18-50757
                                                             )   (Jointly Administered)
                      Debtors.                               )
                                                             )   Hon. Alan M. Koschik
                                                             )
                                                             )   Re: Dkt. No. 3283


     NOTICE OF APPEAL UNDER 28 U.S.C. 158(A)(1) AND STATEMENT OF ELECTION
       FILED BY CITIZEN ORGANIZATIONS (ENVIRONMENTAL LAW & POLICY
      CENTER, OHIO CITIZEN ACTION, OHIO ENVIRONMENTAL COUNCIL, AND
                       ENVIRONMENTAL DEFENSE FUND)


 Part 1: Identify the appellant(s)

       1. Environmental Law & Policy Center – Other: interested party, Citizen Organization
       2. Ohio Citizen Action – Other: interested party, Citizen Organization
       3. Ohio Environmental Council – Other: interested party, Citizen Organization
       4. Environmental Defense Fund – Other: interested party, Citizen Organization

 Part 2: Identify the subject of this appeal

       1. Describe the judgment, order, or decree appealed from: Order Confirming the Eighth
          Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp., et al., pursuant to
          Chapter 11 of the Bankruptcy Code [Dkt. No. 3283 Filed and Entered 10/16/2019].
       2. State the date on which the judgment, order, or decree was entered: October 16, 2019.
          The Confirmation Order states that it is a final order and the period in which a notice of
          appeal must be filed commences upon entry of the order.



 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case
 no. 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Co. (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186) case no. 18-80757; and Norton Energy Storage L.L.C. (6928), case
 no. 18-50764. The Debtors’ address is: 341 White Pond Dr., Akron, OH 44320.




18-50757-amk          Doc 3330        FILED 10/29/19             ENTERED 10/29/19 17:30:17                 Page 1 of 4
      Case: 5:19-cv-02545-SL Doc #: 1-5 Filed: 10/30/19 2 of 4. PageID #: 1435



 Part 3: Identify the other parties to the appeal

 List the names of all parties to the judgment, order, or decree appealed from and the names,
 addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

   Party                                             Attorney

   APPELLANTS                                        Howard A. Learner
                                                     Margrethe Kearney
   Environmental Law & Policy Center                 Environmental Law & Policy Center
                                                     35 East Wacker Drive, Suite 1600
   Ohio Citizen Action                               Chicago, IL 60601
                                                     Telephone: (312) 673-6500
   Ohio Environmental Council                        E-mails: HLearner@elpc.org
                                                      MKearney@elpc.org
   Environmental Defense Fund
                                                     Brady C. Williamson
                                                     GODFREY & KAHN, S.C.
                                                     One East Main Street, Suite 500
                                                     P.O. Box 2719
                                                     Madison, WI 53701-2719
                                                     Phone: 608-284-2654, Fax: 608-257-0609
                                                     E-mail: bwilliam@gklaw.com

   APPELLEES                                         Akin Gump Strauss Hauer & Feld LLP
                                                     One Bryant Park, Bank of America Tower
   FirstEnergy Solutions Corp.                       New York, NY 10036-6745
                                                     Phone: 212.872.1000, Fax: 212.872.1002
   FE Aircraft Leasing Corp.                         Ira Dizengoff,
                                                     Lisa Beckerman
   FirstEnergy Generation, LLC                       Brad Kahn

   FirstEnergy Generation Mansfield Unit 1           Akin Gump Strauss Hauer & Feld LLP
   Corp.                                             1333 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20036
   FirstEnergy Nuclear Generation, LLC               Phone: 202.887.4000, Fax: 202.887.4288
                                                     Scott Alberino
   FirstEnergy Nuclear Operating Company             Kate Doorley

   Norton Energy Storage L.L.C.                      Brouse McDowell LPA
                                                     388 South Main Street, Suite 500
                                                     Akron, OH 44311
                                                     Phone: 330.535.5711, Fax: 330.253.8601
                                                     Marc B. Merklin
                                                     Kate M. Bradley
                                                     Bridget A. Franklin


                                                 2

18-50757-amk      Doc 3330       FILED 10/29/19      ENTERED 10/29/19 17:30:17          Page 2 of 4
          Case: 5:19-cv-02545-SL Doc #: 1-5 Filed: 10/30/19 3 of 4. PageID #: 1436




 Part 4: Optional election to have appeal heard by District Court (applicable only in certain
 districts)

 If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
 Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158 (c)(1), a party elects to have the
 appeal heard by the United States District Court. If an appellant filing this notice wishes to have
 the appeal heard by the United States District Court, check below. Do not check the box if the
 appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

             X      Appellant(s) elect to have the appeal heard by the United States District Court
            rather than by the Bankruptcy Appellate Panel.

 Part 5: Sign below

            Dated: October 29, 2019.                       Respectfully submitted,
            Madison, Wisconsin

                                                           /s/ Margrethe Kearney
                                                           Howard A. Learner 2
                                                           Margrethe Kearney (admitted pro hac vice)
                                                           Environmental Law & Policy Center
                                                           35 East Wacker Drive, Suite 1600
                                                           Chicago, IL 60601
                                                           Telephone: (312) 673-6500
                                                           E-mails: HLearner@elpc.org
                                                                   MKearney@elpc.org
                                                           Attorneys for Environmental Law & Policy Center,
                                                           Ohio Citizen Action, Ohio Environmental Council
                                                           and Environmental Defense Fund


                                                           /s/ Brady C. Williamson
                                                           Brady C. Williamson
                                                           GODFREY & KAHN, S.C.
                                                           One East Main Street, Suite 500
                                                           P.O. Box 2719
                                                           Madison, WI 53701-2719
                                                           Telephone: (608) 284-2654
                                                           Facsimile: (608) 257-0609
                                                           E-mail: bwilliam@gklaw.com
                                                           Attorneys for Environmental Law & Policy Center

 2
     Mr. Learner is admitted to practice in the District Court for the Northern District of Ohio.


                                                              3

18-50757-amk            Doc 3330         FILED 10/29/19           ENTERED 10/29/19 17:30:17         Page 3 of 4
        Case: 5:19-cv-02545-SL Doc #: 1-5 Filed: 10/30/19 4 of 4. PageID #: 1437




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on October 29, 2019, I electronically filed the foregoing Notice of
 Appeal and Statement of Election with the Clerk of the Court by using the CM/ECF system,
 which will send a notice of electronic filing to all EM/ECF participants.

                                              /s/ Brady C. Williamson
                                              Brady C. Williamson


 21380806.1




                                                 4

18-50757-amk      Doc 3330      FILED 10/29/19       ENTERED 10/29/19 17:30:17          Page 4 of 4
